     Case 5:21-cv-00229-RAO Document 22 Filed 09/07/21 Page 1 of 1 Page ID #:45



 1    LAW OFFICES OF BILL LATOUR
 2    ALEX PANUTICH [CSBN: 280413]
          1420 E. Cooley Dr., Suite 100
 3        Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7    Attorney for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                                   )     No. EDCV 21-00229 RAO
11    MARTIN LIMON,                                )
12                                                 )     [PROPOSED] ORDER AWARDING
            Plaintiff,                             )     EAJA FEES
13                                                 )
14          v.                                     )
                                                   )
15
      KILOLO KIJAKAZI, Commissioner of             )
16    Social Security,                             )
17
                                                   )
            Defendant.
18
19          Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20          IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21    THOUSAND FOUR HUNDRED FIFTY-THREE DOLLARS AND 32/100
22    ($2,453.32) subject to the terms of the stipulation.
23
24    DATE: September 7, 2021          ____________________________________
25
                                       HON. ROZELLA A. OLIVER,
26                                     UNITED STATES MAGISTRATE JUDGE
27
28




                                                 -1-
